DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 7/22/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a distance between adjacent lens units varies…” (line 6) is vague and renders the claims indefinite. As claimed imaging optical system comprises at least three lens units, so there are more than one adjacent distances among the lens units. It is unclear which one of adjacent distances is the claimed one which varies. Instant disclosure (fig. 1) and claiming term (claim 1, line 9-10) appear to teach that both of the adjacent distances among the three lens units are varying during focusing, not only one of them varies.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). In the present instance, claim term (line 6) recites the broad recitation (one distance varying), and the claim also recites varying of two adjacent distances (line 9-10) which is the narrower statement of the range/limitation.

Claims 2-7 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 8, the term of “wherein a distance between adjacent lens units varies…” (line 4-5) is vague and renders the claims indefinite, please see regarding claim 1 above.
Further, the term of “a projection optical system configured to form light …” (line 11-12) is vague and renders the claims indefinite. The projection optical system image from the transmitted lights, but it cannot form the light itself; that is, the optical system can project a light image, but cannot form/produce lights.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Yoshida (US 20200241400).

Regarding Claim 1, Yoshida teaches an imaging optical system (abstract; fig. 1) comprising in order from an enlargement conjugate side to a reduction conjugate side: 

a first lens unit having a positive refractive power (fig. 1, LS1, L13-L15; fig. 3, LS1, f = 40.11); 

a second lens unit having a positive refractive power (fig. 1, LF2 and LF3, L9-L12; fig. 3, LF2, f = 42.00; LF3, f = 22.92); and 

a third lens unit (fig. 1, LF1, L7, L8; fig. 3, LF1, f = 222.06), 

wherein a distance between adjacent lens units varies in focusing from a far side to a near side (fig. 1, see moving arrows for LF1, LF2 and LF3), 

wherein an intermediate image is formed inside the second lens unit (fig. 1, IM1), and 

wherein in focusing from the far side to the near side, the second lens unit moves to the reduction conjugate side, and the third lens unit moves to the enlargement 
 
Regarding Claim 3, Yoshida teaches the imaging optical system according to claim 1, wherein the second lens unit includes a negative lens closest to the reduction conjugate side of the intermediate image (fig. 1, L11), and the following conditions is satisfied:[AltContent: rect]		0 ≤ sf ≤ 3 where r1 is a radius of curvature of a lens surface of the negative lens on the enlargement conjugate side, r2 is a radius of curvature of a lens surface of the negative lens on the reduction conjugate side, and sf = (r1 +r2)/(r1 -r2) (fig. 2, for L11, given  sf = (r1 +r2)/(r1 -r2) = 0.612).

Regarding Claim 4, Yoshida teaches the imaging optical system according to claim 1, wherein the second lens unit includes a 2A-th lens unit on the enlargement conjugate side of the intermediate image (fig. 1, LF3) )and a 2B- th lens unit on the reduction conjugate side of the intermediate image (fig. 1, LF2), and 
wherein the 2A-th lens unit and the 2B-th lens unit independently move to the reduction conjugate side in focusing from the far side to the near side (fig. 1, see moving arrows for LF2 and LF3).
 
Regarding Claim 5, Yoshida teaches the imaging optical system according to claim I, wherein the third lens unit includes a single lens having a convex shape on the enlargement conjugate side and a positive refractive power (fig. 1, LF1, L7; see fig. 2 and fig. 3 for parameters of L7).  

Regarding Claim 8, Yoshida teaches an image projection apparatus (abstract; fig. 1) comprising: 


a first lens unit having a positive refractive power (fig. 1, LS1, L13-L15; fig. 3, LS1, f = 40.11), 
a second lens unit having a positive refractive power (fig. 1, LF2 and LF3, L9-L12; fig. 3, LF2, f = 42.00; LF3, f = 22.92), and 
a third lens unit (fig. 1, LF1, L7, L8; fig. 3, LF1, f = 222.06), 

wherein a distance between adjacent lens units varies in focusing from a far side to a near side (fig. 1, see moving arrows for LF1, LF2 and LF3), 

an intermediate image is formed inside the second lens unit (fig. 1, IM1), and
 
in focusing from the far side to the near side, the second lens unit moves to the reduction conjugate side, and the third lens unit moves to the enlargement conjugate side (fig. 1, see moving arrows for LF1, LF2 and LF3, --which comprising moving in both sides; ¶[0070], line 11-5, the first focusing group LF1 is moved toward the reducing side 2 when focusing to the near side Pos2 and is moved to the magnifying side 3 when focusing to the infinite side Pos3; ¶[0071], line 1-11, The second focusing group LF2 that includes the intermediate lens is also the same and monotonically moves from the reducing side 2 to the magnifying side 3 by the distance Di2 to shift focus from the near side Pos2 via the standard state Pos1 to the infinity side Pos3. The third focusing group LF3 that includes the rear focusing lens group is also the same and monotonically 

a light modulation element disposed on the reduction conjugate side of the imaging optical system (fig. 1, 5, 5a), 

wherein the imaging optical system is a projection optical system configured to form light from the reduction conjugate side onto a surface on the enlargement conjugate side (fig. 1, 5, 6).   

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being obvious over Yoshida (US 20200241400) in the view of Inoko (US 20140036142).

Regarding Claim 2, Yoshida discloses as set forth above but does not specifically disclose that the imaging optical system according to claim 1, wherein the 

However, Inoko teaches an imaging optical system (abstract; fig. 11),
wherein the following condition is satisfied:[AltContent: rect]		0.4 ≤ T1 / T2 ≤ 2.0 where T1 is a distance between a lens surface closest to the enlargement conjugate side and a lens surface closest to the reduction conjugate side in the first lens unit, and T2 is a distance between a lens surface closest to the enlargement conjugate side and a lens surface closest to the reduction conjugate side in the second lens unit (fig. 11, B1- first lens unit; B2+B3- second lens unit; Numerical Example 5, ¶[0102], Table 1, T1(calculated) = 26.03, T2(calculated) =64 .00; so T1/T2 = 0 .406).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging optical system of Yoshida by the imaging optical system of Inoko for the purpose of providing of an imaging optical system having a reduced size while sufficiently correcting distortion, (¶[0015], line 1-6).


an aspherical lens  (Fig.11: L10; i.e. lens of the "third lens group B3" closest to the "forth lens group B4"; as  disclosed in Inoko) having a surface on the enlargement conjugate side with a convex shape on the enlargement conjugate side and a positive refractive power (see Fig.11, Numerical Example 5, [0102], Table 1; as  disclosed in Inoko), 

an aspherical lens (Fig. 11, L5; i.e. lens of the" second lens group B2" closest to the "first lens group B1"; as  disclosed in Inoko) having a negative refractive power (see Fig.11, Numerical Example 5, [0102], Table 1; as  disclosed in Inoko),  and 

an aspheric lens (Fig. 11, L18; i.e. lens of the "second lens group B2" closest to the "in-lens conjugate point 3 (intermediate image point)" ; as  disclosed in Inoko) having a surface on the reduction conjugate side with a convex shape on the reduction conjugate side and a positive refracting power (see Fig.11, Numerical Example 5, [0102], Table 1; as  disclosed in Inoko). 
 
Response to Arguments
Applicant's arguments on pages 5-10, filed on 7/22/2021, have been fully considered and are not persuasive.


(A) Yoshida fails to teach or reasonably suggest at least the above-recited features of “wherein in focusing from the far side to the near side, the second lens unit moves to the reduction conjugate side, and the third lens unit moves to the enlargement conjugate side”.
 
In response to applicant's argument(s):
(A) see above, claims 1 and 8 have 112 issues. 
Yoshida teaches in fig. 1, ¶[0070], line 11-15, ¶[0071], line 1-11 and ¶[0072], line 1-16 that during focusing, LF1, LF2 and LF3 are moving not only for normal focusing adjustments but also for finely adjustments to correct aberration fluctuations, which comprise movements in both directions along the optical axis as shown in fig. 1. Therefore, during focusing from the far side to the near side, the movements of the second lens unit comprising moving processes to the reduction conjugate side, and the movements of the third lens unit comprising moving processes to the enlargement conjugate side.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872